This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                    NO. 35,761

 5 KIRK BENTON,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9 Hector H. Balderas, Attorney General
10 Maris Veidemanis, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Kicklighter Law PC
14 Molly Kicklighter
15 Alamogordo, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19   {1}    The State appeals from an order granting a motion to suppress. We issued a
1 calendar notice proposing to affirm. The State has filed a response informing us that

2 it will not be filing a memorandum in opposition. Accordingly, we affirm the district

3 court.

4   {2}    IT IS SO ORDERED.

5                                               ________________________________
6                                               TIMOTHY L. GARCIA, Judge

7 WE CONCUR:


8 _______________________________
9 J. MILES HANISEE, Judge


10 _______________________________
11 JULIE J. VARGAS, Judge




                                            2